                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            T.K., et al v.
Case Title: ByteDance Technology Co., Ltd, Case Number: 1:19-cv-07915
            et al

An appearance is hereby filed by the undersigned as attorney for:
Defs.: Bytedance Tech. Co. Ltd; TikTok Inc., Musical.ly Inc., and Musical.ly the Cayman

Attorney name (type or print): Anthony J Weibell

Firm: Wilson Sonsini Goodrich & Rosati, P.C.

Street address: 650 Page Mill Road

City/State/Zip: Palo Alto, CA 94304-1050

Bar ID Number: 238850 (CA)                                 Telephone Number: 650-493-9300
(See item 3 in instructions)

Email Address: aweibell@wsgr.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 5, 2019

Attorney signature:            S/ Anthony J Weibell
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
